Citation Nr: 1016441	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  08-14 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a migraine headache 
disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim of service connection for sleep apnea.  

3.  Entitlement to service connection for a migraine headache 
disorder.

4.  Entitlement to service connection for sleep apnea.  

5.  Entitlement to service connection for chronic myeloid 
leukemia (CML) as due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from February 1979 to July 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2006 and May 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  

With regard to the issues of service connection for a 
migraine headache disorder and for sleep apnea, the RO 
determined that new and material evidence had been received 
to reopen the claims, but denied the issues on the merits.  
However, before the Board may reach the merits of the 
Veteran's claim, the Board must first rule on the matter of 
reopening of the claims.  That is, the Board has a 
jurisdictional responsibility to consider whether it is 
proper for the claims to be reopened.  See Jackson v. 
Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001).

In October 2009, the Veteran testified at a Board hearing 
before the undersigned via video conference from the RO.  

The issues of service connection for a migraine headaches 
disorder, sleep apnea, and CML are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In  June 1996, the RO denied service connection for a 
migraine headache disorder and for sleep apnea.  The Veteran 
did not appeal.

2.  Evidence submitted since the RO's June 1996 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claims of service connection for a migraine headache 
disorder and for sleep apnea, and therefore raises a 
reasonable possibility of substantiating these claims.


CONCLUSIONS OF LAW

1.  The RO's June 1996 rating decision which denied service 
connection for a migraine headache disorder and for sleep 
apnea is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009).

2.  New and material evidence has been received since the 
RO's June 1996 rating decision which denied service 
connection for a migraine headache disorder and for sleep 
apnea; thus, those claims are is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With 
regard to the issues of whether new and material evidence has 
been received to reopen the claims of service connection for 
a migraine headache disorder and for sleep apnea.  Thus, the 
Veteran's claims are being granted to the extent that they 
are reopened.  As such, any deficiencies with regard to VCAA 
are harmless and nonprejudicial.

The service treatment records reflect multiple complaints of 
headaches.  Sleep apnea, however, was not diagnosed during 
service.  

In a June 1996 rating decision, the RO denied service 
connection for a migraine headache disorder and for sleep 
apnea.  The claim of service connection for a migraine 
headache disorder was denied on the basis that although the 
service treatment records reflected treated for headaches, 
the headaches were diagnosed as somatic complaints at 
intermittent times from 1986 throughout service.  The rating 
decision indicated that there was no evidence of chronic 
neurological disease or disability during service or on the 
separation examination.  As to the sleep apnea, this claim 
was denied on the basis that the service treatment records 
were devoid of evidence of complaint, treatment, clinical 
findings, or diagnosis of sleep apnea.  The rating decision 
indicated that there was no evidence of neurological or 
respiratory defect indicative of sleep apnea on the 
separation examination.  

In a June 1996 letter, the Veteran was notified of the rating 
decision and of his procedural and appellate rights.  

In June 1997, outside the one year appeal period, a VA Form 
21-526, Veteran's Application for Compensation or Pension, 
was received from the Veteran.  The Veteran did not list a 
migraine headache disorder or sleep apnea among the 
disabilities for which he was seeking service connection.  In 
a September 1997 letter, the RO indicated that since the 
Veteran's correspondence did not indicate the specific 
determinations with which he disagreed, he had not submitted 
a valid notice of disagreement for the purpose of initiating 
an appeal.  

Thus, a notice of disagreement as to the issues of service 
connection for a migraine headache disorder and sleep apnea 
was not received within the subsequent one-year period 
following the June 1996 rating decision.  Therefore, the RO's 
June 1996 rating decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was amended.  This amendment is applicable in the 
instant case as the amendment applies prospectively to claims 
filed on or after August 29, 2001, and this claim was so 
filed.  See 38 C.F.R. § 3.156(a).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the prior final decisions, evidence has been added to 
the claims file.  The additional evidence of record consists 
of VA and private medical records.

As to his migraine headaches, VA medical records dated from 
2004 onward include evaluations of his complaints of 
headaches.  In pertinent part, in November 2004, the Veteran 
reported that he had a severe headache and posterior neck 
pain.  He indicated that the neck pain began with an 
inservice cervical injury when he banged his head against the 
ceiling of a humvee.  The Veteran also gave a history of 
"recurrent classic migraine headaches since childhood, with 
a period of being headache free after adolescence."  The 
Veteran also related that inservice doctors told him that he 
had migraine headaches.  In June 2005, the Veteran also dated 
his headaches back to childhood.  However, at his Board 
hearing, the Veteran indicated that he initially had migraine 
headaches during service.  

VA and private medical records establish a current diagnosis 
of a migraine headache disorder.

In sum, the additional evidence is new and material.  It 
includes competent evidence showing the existence of a 
migraine headache disorder.  It also suggests that the 
migraine headache disorder since service.  Taken in 
conjunction with the prior evidence of record, the additional 
evidence also suggests that the migraine headache disorder 
may have been aggravated during service.  In the alternative, 
the evidence also suggests that it is related to psychiatric 
impairment.  The Veteran is service-connected for dysthymic 
disorder.  

In considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
Veteran's claim.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  Assuming the credibility of the evidence, new and 
material evidence has been received since the June 1996 
rating decision, and the claim of service connection for a 
migraine headache disorder is reopened.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156.

With regard to sleep apnea, the new evidence shows that 
findings consistent with sleep apnea were demonstrated on a 
February 1997 sleep study.  New evidence establishes that he 
Veteran currently still has sleep apnea and dated the 
diagnosis back to 1989.  The Veteran testified that his sleep 
problems began in the military and that he still receives 
treatment from VA for this problem.  Thus, the additional 
evidence is new and material.  It includes competent evidence 
showing the existence of sleep apnea and suggests that it 
began during service.  Assuming the credibility of the 
evidence, new and material evidence has been received since 
the June 1996 rating decision, and the claim of service 
connection for sleep apnea is reopened.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for 
a migraine headache disorder is granted.  

The application to reopen the claim of service connection for 
sleep apnea is granted.  

REMAND

Reopened Claims for Service Connection for a Migraine 
Headache Disorder and Sleep Apnea

The claim of service connection for a migraine headache 
disorder and sleep apnea have been reopened based on new VA 
and private medical evidence.  However, in reviewing this 
evidence, the Board notes it is incomplete based on the 
Veteran's hearing testimony.  Specifically, the complete 
records from the Memphis VA Medical Center have not been 
obtained.  These records should be obtained in compliance 
with VA's duty to assist.  

In addition, the Board finds that the Veteran should be 
afforded a VA evaluation to determine if his migraine 
headache disorder and sleep apnea etiologically related to 
service; whether the migraine headache disorder preexisted 
service and was aggravated therein; and whether the migraine 
headache disorder is part and parcel of or due to the 
dysthymic disorder.  

CML

Service connection for a disability claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).

Under 38 C.F.R. § 3.311, certain listed "radiogenic" 
diseases found 5 years or more after service in an ionizing-
radiation-exposed Veteran may be service connected if the VA 
Undersecretary for Benefits determines that they are related 
to ionizing radiation exposure while in service or if they 
are otherwise linked medically to ionizing radiation exposure 
while in service.  CML is a radiogenic disease.  It was 
diagnosed in July 2005, 5 years or more after the Veteran's 
service.  In order to determine if the Veteran was exposed to 
ionizing radiation as he has claimed, VA contacted the 
Department of the Army.  In a January 2008 letter, the 
Department of the Army explained that there is an Army 
Veteran Radiation Exposure Investigations Program (VREIP), 
which researches radiation exposure cases for Army Veterans.  
The evaluation and review process was further explained.  The 
Department of the Army indicated that the National Archives 
would be contacted for retrieval of personnel and unit 
records applicable to his situation.  In addition, any 
dosiemetry ort bioassay records that show documented 
occupational exposures to ionizing radiation would be 
obtained and the Veteran would be notified of the research.  

In February 2008, the Department of the Army indicated that 
the United States Army Dosietry Center (USADC) stated that 
they were not in possession of any records of the Veteran 
being occupationally exposed to ionizing radiation while in 
service.  However, the Veteran asserts that he was 
"otherwise linked medically to ionizing radiation exposure 
while in service," during two of his duties.  First, he 
contends that he was stationed in Germany at a nuclear 
storage facility in Kitzingen, Germany.  He indicated that 
another individual from his team wore a docimeter and was 
responsible for logging in the readings from the dosimeter.  
Second, he contends that he was exposed to radiation when he 
worked as a physical security inspector at Fort Lewis, 
Washington.  He maintains that the tanks had "Bradley 
rounds" which had depleted uranium.  He stated that two VA 
physicians had told him that his CML was due to the radiation 
exposure, but they did not provide statements to that effect.  
In light of the foregoing, the Board finds that further 
development is necessary.

Accordingly, this matter is REMANDED for the following 
actions:

1.  Obtain and associate with the claims 
file copies of all clinical records, 
which are not already in the claims file, 
of the Veteran's treatment at Memphis VA 
Medical Center.  

2.  Then the Veteran should be 
scheduled for an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of any 
headache disorder found to be present.  
All indicated studies should be 
performed, and all findings should be 
reported in detail.  The claims files 
should be made available to and 
reviewed by the examiner.  

The examiner should state the likelihood 
that any headache disorder found to be 
present existed prior to service.  If the 
examiner concludes that a headache 
disorder found to be present existed 
prior to service, the examiner should 
indicate that likelihood that the 
disability worsened during service.  If 
the examiner diagnoses the Veteran as 
having a headache disorder that did not 
pre-exist service, the examiner must 
opine as to whether it is at least as 
likely as not that the condition is 
related to or had its onset during 
service.  In offering each of these 
opinions, the examiner should 
specifically acknowledge and comment on 
the Veteran's report of a continuity of 
headache symptoms since service.  The 
rationale for all opinions expressed 
should be provided.

3.  The AMC should arrange for the 
Veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of any sleep 
apnea found to be present.  The claims 
folder should be made available to and 
reviewed by the examiner.  All indicated 
studies should be performed, and all 
findings should be reported in detail.  
The examiner should opine as to whether 
it is at least as likely as not that any 
sleep apnea found to be present had its 
onset in or is related to service.  In 
doing so, the examiner should acknowledge 
the Veteran's report of a continuity of 
sleep problems since service.  The 
rationale for all opinions expressed 
should be provided in a legible report.  

4.  The AMC should develop the Veteran's 
claim of entitlement to service 
connection for CML in accordance with the 
provisions of 38 C.F.R. § 3.311, to 
include 38 C.F.R. § 3.311(a)(2)(iii).

5.  Then the AMC should readjudicate the 
claims.  If any issue remains denied, the 
Veteran should be provided with a 
supplemental statement of the case and 
afforded a reasonable period of time in 
which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


